Citation Nr: 1820895	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for degenerative disease of the thoracolumbar spine with thoracic scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1990 to October 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2016 and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In June 2017, the Board remanded this matter for further development.

In a July 2017 statement, the Veteran appears to assert claims for higher ratings for headaches and left ear hearing loss.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.   Id.  The Board does not have jurisdiction over these matters.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, and a higher rating for his service-connected thoracolumbar spine disability.

In the June 2017 Board remand, the Board requested a medical opinion regarding whether the Veteran's obstructive sleep apnea is related to service, to include the conceded exposure to burn pit toxins in Iraq.  The Board instructed that a comprehensive rationale be provided, and that the examiner review and discuss the May 2010 sleep report, the in-service medical records noting that the Veteran snored, gasped, and choked while sleeping in service, and the VA Memo Fact Sheet notice to VA Examiners regarding the Veteran's exposure to burn pit toxins.  A VA medical opinion was obtained in October 2017.  However, the October 2017 VA medical opinion simply agreed with the inadequate September 2016 VA medical opinion without providing any additional analysis or addressing the evidence as directed by the Board.  Accordingly, remand is appropriate in order to obtain additional VA medical opinion.

In the June 2017 Board remand, the Board requested a new VA thoracolumbar spine examination to include active and passive range of motion testing in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran underwent additional VA examination in October 2017.  However, the October 2017 VA examiner did not record range of motion testing in both active and passive motion.  In addition, the October 2017 VA examiner noted no radicular pain or other signs of symptoms due to radiculopathy but did not address notations in the Veteran's VA treatment records indicating that he experienced left lumbar radiculopathy.  See, e.g., January 2017 VA Treatment Record.  Accordingly, remand is appropriate for a new VA examination to address the current severity of the Veteran's thoracolumbar spine disability.

As the instructions of the June 2017 remand were not complied with, the matter must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders).

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any chiropractic records, any additional physical therapy and sleep study records, and any VA treatment records dated from January 2018 to the present.  See Veteran's December 2017 statement (reporting physical therapy and chiropractic treatment relating to his spine disability scheduled through VA).  The Board notes that the Veteran's VA treatment records indicate that some documents have been scanned into the system regarding physical therapy, chiropractic treatment, and sleep studies.  If these documents are not already in the Veteran's claims file, they should be associated with the Veteran's claims file on remand.  Any additional physical therapy or chiropractic treatment records relating to the Veteran's thoracolumbar spine disability and any additional sleep studies should also be obtained and added to the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from January 2018 to the present.

The Veteran's VA treatment records indicate that some documents have been scanned into the system regarding physical therapy, chiropractic treatment, and sleep studies.  If these documents are not already in the Veteran's claims file, they should be associated with the Veteran's claims file on remand.  Any additional physical therapy or chiropractic treatment records relating to the Veteran's thoracolumbar spine disability and any additional sleep studies should also be obtained and added to the Veteran's claims file.  

3.  After associating any outstanding records with the claims file, obtain a VA medical opinion to determine whether the Veteran's obstructive sleep apnea is related to service.  The electronic claims file should be made available to and be reviewed by the opinion provider.  

The VA examiner should opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's obstructive sleep apnea had an onset in service or is otherwise related to service, including conceded exposure to burn pit toxins in Iraq.  

The VA examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should review and discuss the May 2010 Sleep Report, the in-service medical records noting that the Veteran snored, gasped, and chocked while sleeping in service, and the VA Memo Fact Sheet notice to VA Examiners regarding the Veteran's exposure to burn pit toxins.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

If a medical examination is necessary to provide a response to the question above, such should be scheduled.

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected thoracolumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Further, the examiner must estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups and after repetitive use over time.  If the examiner cannot provide the above-requested estimation without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

The VA examiner should also identify any neurological manifestations of the Veteran's thoracolumbar spine disability, and their severity.

The VA examiner should describe the effect the thoracolumbar spine disability has on the Veteran's current level of occupational impairment.

5.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

